Citation Nr: 0007892	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis and 
emphysema as a result of tobacco use in service.

2.  Entitlement to service connection for bronchitis and 
emphysema as secondary to nicotine dependence that began in 
service. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
The veteran, who had active military service from January 
1968 to October 1969 and from April 1971 to March 1975, 
appealed that decision to the Board.


FINDINGS OF FACT

1.  No competent medical evidence of record links the 
veteran's current bronchitis and emphysema to tobacco use in 
service. 

2.  No competent medical evidence of record indicates that 
the veteran's nicotine dependence began in service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bronchitis and emphysema as a result of tobacco use in 
service is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran's claim of entitlement to service connection 
for bronchitis and emphysema as secondary to nicotine 
dependence that began in service is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In September 1997, the veteran filed a claim for service 
connection for bronchitis and emphysema as result of smoking 
in service some twenty-two years prior.  In a questionnaire 
submitted in November 1997, the veteran stated that he began 
smoking one pack of cigarettes a day on January 17, 1968, and 
that he was now up to two to three packs a day.  He related 
that he was first diagnosed with bronchitis in 1968 and that 
he was diagnosed with emphysema in 1989 or 1990.  By a rating 
decision issued in March 1998, the RO denied the veteran's 
claim of entitlement to service connection for bronchitis and 
emphysema as a result of tobacco use in service, and as a 
result of nicotine dependence which began in service.  The 
veteran appealed that decision, and this appeal ensued.

Service medical records reflect that the veteran smoked 
cigarettes and was treated for acute respiratory problems on 
several occasions.  A September 1972 entry noted that the 
veteran was treated for bronchitis and an upper respiratory 
infection.  The veteran admitted that he smoked three to four 
packs of cigarettes a day, but did not indicate when he began 
smoking.  In January 1974, the veteran was treated for 
influenza which involved a cough with sputum.  The veteran 
was seen in September 1974 for complaints of sharp chest pain 
associated with an inability to breathe deeply.  The 
clinician's impression was upper respiratory infection.  
Records dated in February 1975 show that the veteran was 
placed on profile for three days due to another upper 
respiratory infection.  At the time of his separation from 
service, a February 1975 examination report made no reference 
to any respiratory problems.  Further, none of these records 
diagnosed the veteran as nicotine dependent. 

At a VA examination in July 1977, the veteran disclosed that 
he had been smoking one to two packs of cigarettes a day for 
the past ten years.  The veteran reported a six month history 
of dyspnea which interfered with usual activities.  He 
described occasional episodes of pain and pressure in his 
chest, and said he had recently been diagnosed with 
pneumonia.  On examination, however, no medical disease 
process underlying these complaints was identified. 

The veteran received ongoing VA treatment for various 
respiratory problems from 1989 through 1997.  A September 
1989 treatment report noted that the veteran smoked both 
marijuana and two to three packs of cigarettes a day.  The 
veteran complained of shortness of breath, occasional chest 
pain and a productive cough.  He also explained that he had 
had three episodes of pneumonia since 1976.  When seen in 
February 1990, the veteran was diagnosed with cannabis abuse 
after disclosing that he smoked four marijuana cigarettes a 
night.  Chest X-rays performed in June 1990 revealed no acute 
pulmonary disease.  In December 1990, the veteran was treated 
for an upper respiratory infection.  A March 1991 entry 
included a diagnosis of early chronic obstructive pulmonary 
disease.  In February 1991, the veteran had symptoms 
consistent with emphysema accompanied by an episode of 
bronchitis.  It was further noted that the veteran continued 
to smoke two to three packs of cigarettes a day. 

Health care providers who had been treating the veteran's 
psychiatric disorders also commented on his respiratory 
problems.  A VA hospitalization report dated from October to 
November 1990 included a diagnosis of upper respiratory 
infection.  In a January 1991 letter, H. Robert Albrecht, 
Ph.D., stated that the veteran smoked constantly during a 
psychological evaluation.  Dr. Albrecht indicated that the 
veteran smoked one and a half packs of cigarettes a day and 
had recently started smoking cigars.  A three pack per day 
history since age 10 was reported in a February 1994 
psychiatric evaluation.  An additional VA hospitalization 
report dated from June to July 1996 contained a diagnosis of 
chronic obstructive pulmonary disease.  That report also 
noted the veteran's history of marijuana use, which the 
veteran claimed had been in remission for ten years. 

Additional VA outpatient treatment reports show continued 
treatment for the veteran's respiratory disorders.  Of 
particular relevance, a May 1994 entry noted an eight day 
history of rhinorrhea, laryngitis and a productive cough.  
The veteran reported chest pain and wheezing in the morning 
and a severe cough at night.  He reported smoking two packs 
of cigarettes a day for the past twenty-five years.  The 
clinician's assessment was bronchitis - nicotine abuse, and 
concomitant bronchospasm.  In September 1995, the veteran 
admitted that he was up to three packs of cigarettes a day.  
He reported a productive cough and was placed on Amoxicillin 
for bronchitis.  When seen in June 1997, the veteran said 
that he suffered from both emphysema and an upper respiratory 
infection.  In August 1997, the veteran complained of a cough 
and an aching sensation in his chest.  He again disclosed 
that he smoked three packs of cigarettes a day.  The 
clinician's assessment was acute bronchitis, smoker's 
bronchitis, and chronic obstructive pulmonary disease. 

In a letter of January 1998, a VA physician informed the 
veteran that all lab work associated with an October 1997 
Agent Orange Registry Examination was normal.  The physician 
added, however, that the veteran's chest X-rays showed 
changes consistent with his problem of chronic obstructive 
pulmonary disease and the physician recommended that the 
veteran quit smoking.

II.  Legal Analysis

An award of service connection is warranted where the facts, 
as shown by evidence, establish that a particular injury or 
disease resulting in disability was contracted in line of 
duty coincident with active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1999).  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). Service connection may also 
be granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (1999).

The Board notes parenthetically that, in July 1998, the 
President of the U.S. signed the "Internal Revenue Service 
Restructuring and Reform Act of 1998" (IRS Reform Act) into 
law as Public Law No. 105-206.  In pertinent part, the IRS 
Reform Act strikes out section 8202 of the "Transportation 
Equity Act for the 21st Century" (TEA 21), which was earlier 
signed by the President into law in June 1998, and inserts a 
new section that expressly prohibits the granting of service 
connection for a disability on the basis that it resulted 
from an injury or disease attributable to the use of tobacco 
products by a veteran during his service in the military.  
112 Stat. 685, 865-66 (1998) (codified at 38 U.S.C. § 1103).  
Since, however, section 1103 applies only to claims that were 
filed after June 9, 1998, it has no affect on this case 
because the veteran filed his claim in 1997.

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of well-grounded claims.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable; rather, it is a plausible 
claim, properly supported with evidence.  See 38 U.S.C.A. § 
5107(a); Epps v. Gober, 126 F.3d 1464, 1468 (1997); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to the claim, 
and the claim must fail.  See Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Three types of evidence must generally be presented in order 
for a claim for service 
connection to be well grounded: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  In cases of secondary service connection, 
medical evidence is also required to establish a link between 
the claimed disability and the service-connected disability.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  Where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  See Epps, 126 F.3d at 1468.

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The veteran contends that he now has bronchitis and emphysema 
as a result of tobacco use in service or nicotine dependence 
which developed in service.  In a General Counsel opinion, 
the Secretary concluded that (1) a determination of whether 
nicotine dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles and (2) service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
2-93 (January 1993).  The General Counsel issued a 
clarification of this opinion in June 1993 and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service.  Rather, the opinion 
holds that any disability allegedly related to tobacco use 
which is not diagnosed until after service would not preclude 
establishment of service connection.  However, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependency may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37954 (1997).  In a May 1997 memorandum, VA Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.  The Board is statutorily 
bound to follow the precedential opinions of the VA Office of 
General Counsel.  See 38 U.S.C. § 7104(c). 

After a review of the medical evidence, the Board finds that 
the veteran has not submitted a well-grounded claim for 
direct service connection for bronchitis and emphysema 
because there is no medical evidence that suggests in any way 
that the veteran incurred either disorder in service or that 
an etiological relationship exists between either disorder 
and in-service smoking.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) and Grottveit, supra; 38 C.F.R. § 3.303(d).  
The Board understands that the veteran was treated several 
times for acute respiratory problems in service and that a 
diagnosis of bronchitis was provided on one occasion.  
However, there is no evidence of a chronic respiratory 
disorder in service, as reflected in the February 1975 
separation examination report which made no reference to a 
respiratory disorder.  Post-service medical records also show 
that the veteran's respiratory disorders were first diagnosed 
many years after service, and no medical opinion of record 
has related the veteran's bronchitis and emphysema to in-
service smoking.  While the veteran may have smoked during 
his entire five year military service, by his own admission, 
he continued to smoke as much as three packs of cigarettes a 
day after his service separation - a period of over twenty 
years.  The veteran also admitted to heavy marijuana use 
following service.  The effect of post-service smoking, as an 
intercurrent cause, is relevant to the question of etiology 
between in-service smoking and post-service diagnoses of 
bronchitis and emphysema.  VAOPGCPREC 2-93.  Under these 
circumstances, the Board finds that there is no evidence to 
support the veteran's theory that he currently suffers from 
bronchitis and emphysema as a result of in-service smoking. 

The veteran has also not submitted a well-grounded claim for 
secondary service connection of the veteran's bronchitis and 
emphysema from smoking, including post-service smoking, due 
to nicotine addiction because there is no evidence of a 
diagnosis of nicotine addiction which was incurred in 
service.  See Caluza and Grottveit, both supra.  The veteran 
argues that nicotine dependence can be demonstrated based on 
his long history of smoking.  However, nicotine dependence is 
a medical question that must be answered by a medical opinion 
or diagnosis.  See Grottveit, supra.  Although a medical 
professional might render such an opinion after the veteran's 
discharge from service, based on past medical history, there 
is no such medical evidence in the record on appeal.  In view 
of the absence of a statutory presumption as to nicotine 
dependence and in view of the absence of the required medical 
evidence of nicotine dependence related to service as well as 
the veteran's post-service smoking, the Board, must apply the 
well-grounded requirements here just as it would in the case 
of any other VA claimant.  Accordingly, the Board finds that 
the veteran's claim for service connection for bronchitis and 
emphysema caused by cigarette smoking is not well grounded.

Further, to the extent that the veteran is arguing that he 
has had bronchitis since service and that the symptoms of 
this disorder have continued through the present, the Board 
notes treatment for bronchitis on one occasion in service, 
and there is no diagnosis otherwise of a chronic respiratory 
disorder in service.  In view of such evidence and the lack 
of any medical opinion establishing that a chronic 
respiratory disorder was present in service and that a 
current respiratory disorder is a manifestation of such 
chronic disorder, it is concluded that a chronic respiratory 
disorder was not shown to be present in service and that 
service connection is not warranted on a direct basis or with 
application of 38 C.F.R. § 3.303(b); Savage, supra.  

Moreover, as noted above, in Savage the Court observed that a 
claimant may obtain the benefit of § 3.303(b) by showing a 
continuity of symptomatology.  The Court noted that a 
veteran's assertion of continuity of symptomatology, in and 
of itself, may be sufficient to well ground a claim by 
providing a nexus, in some cases.  The veteran has indicated 
that he has had continuous respiratory symptomatology since 
service.  The veteran, as a lay person, is competent to 
provide evidence of the occurrence of observable symptoms 
during and following service.  See Savage, 10 Vet. App. at 
497.  However, the Court in Savage held that unless the 
relationship between any present disability and the 
continuity of symptomatology demonstrated is one as to which 
a lay person's observation is competent, medical evidence 
demonstrating the relationship is still required to well 
ground the claim.  Id. at 497-98.  It must be considered that 
there are many and diverse reasons that could explain the 
symptoms the veteran states that he continuously experienced.  
Expert medical opinion, which is lacking in the record, is 
required to establish such a nexus.  While his statements are 
presumed to be credible, the veteran, as a lay person, is not 
competent to relate the symptoms which he has stated he has 
experienced during and since service to his current 
disability.  As the record is devoid of any such competent 
medical evidence, the case is not well grounded on this basis 
as well.

The Board has considered the argument advanced by the 
veteran's representative that the VA has failed to properly 
assist the veteran in the development of these claims by not 
affording him appropriate medical examinations.  However, 
since each of the above claims for service connection is not 
well grounded, the VA has no further duty to assist the 
veteran in developing the record to support these claims.  
See Epps, 126 F.3d at 1469 ("[T]here is nothing in the text 
of § 5107 to suggest that [VA] has a duty to assist a 
claimant until the claimant meets his or her burden of 
establishing a 'well grounded' claim.").

The Board is also unaware of any information in this matter 
that would put VA on notice that any additional relevant 
evidence may exist which, if obtained, would well ground the 
veteran's claims.  See generally, McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).  The Board views the above discussion as 
sufficient to inform the veteran of the elements necessary to 
present a well-grounded claim for the benefits sought, and 
the reasons why the claims have been denied.  Id. 


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for bronchitis and emphysema as a result of 
tobacco use in service is denied.

In the absence of evidence of a well-grounded claim, service 
connection for bronchitis and emphysema as secondary to 
nicotine dependence that began in service is denied. 



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

